DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 12, 15, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno'JP (JP 2009-246207) [English translation provided in IDS filed 4/23/2021; see also reference made to Ueno'010 (US PGPub 2011/0018010), which appears to disclose identical structures as a light emitter rather than infrared sensor] in view of Edirisooriya, ("Effect of Al composition on filtering of threading dislocations by AlxIn1-xSb/AlyIn1-ySb heterostructures grown on GaAs (001)", Journal of Vacuum Science & Technology B, May 31, 2007, pp. 1063-1065, Vol. 25, No. 3).
Regarding claims 1-8 and 21, Ueno’JP discloses in Fig. 9 and para. [0078] and including the alternatively stacked layers as shown in Fig. 5 and para. [0050] (see Ueno’010, para. [0069] & [0097], Figs. 10 & 5 for the same description), an infrared detecting device (para. [0027]) comprising: 
a semiconductor substrate (GaAs); 
a first layer formed on the semiconductor substrate and having a first conductivity type (an alternately 5 stacked n-type InSb and Al0.17In0.83Sb layers, the Al0.17In0.83Sb layers having a thickness of 20nm; i.e., for i from 1 to n=4:  layers x(i), x(i+1), y(i), and thickness of layer y(i) being ty(i)=20nm); and a further 300nm n-type InSb layer directly on the topmost Al0.17In0.83Sb layer (as per claim 5); wherein 
the first layer comprises, in the stated order: a layer having a film thickness tx(1)=500nmcontaining Alx(i)In1-x(i)Sb (see Ueno’JP para. [0078] and Ueno’010 para. [0097] for the first InSb layer thickness of 500nm); a layer having a film thickness ty(i) in nanometers and containing Aly(i)In1-y(i)Sb; and a layer having a film thickness tx(i) in nanometers and containing Alx(i+1)In1-x(i+1)Sb, where x(i)=0, x(i+1)=0, y(i)=0.17, and tx(1)=500nm and ty(i)=20nm<=100nm 
such that tx(1) ≥ 200nm and 
tx(1) > ty(i); and 
such that thickness ty(i) satisfy the relations in claims 1-8 (with y(i) – x(i or i+1) = 0.17);
a light receiving layer formed on the first layer (first p-type low-doped InSb layer on the n-type layer to provide p-type layer 105 for photogeneration as shown in Fig. 2, para. [0034]); and 
a second layer formed on the light receiving layer and having a second conductivity type (p-type heavily-doped Al0.17In0.83Sb). Ueno’JP further discloses that the wide bandgap (i.e. higher aluminum content) stacked Al0.17In0.83Sb layers are not more than the critical thickness and can be arbitrarily stacked in any number to achieve defect reduction, while the n-type layers therebetween may have thicknesses arbitrarily set in consideration of the total n-type layer thickness (Ueno’JP para.[0050]; Ueno’010 para. [0069]).  Ueno’JP also discloses that n-type layer 102 and light absorption/emission layer 105 have the same composition and bandgap determining light absorption/emission (Ueno’JP para.[0003]; Ueno’010 para. [0004-0005]). The alternatively stacked n-type layers reduce misfit dislocations through the differences in lattice constant due to different Al composition and with respect to growth on the base GaAs substrate lattice by changing the propagation direction of misfit dislocations at the lattice constant (due to Al composition) interface to form dislocation loops while keeping the higher bandgap (i.e. higher Al content) layers below the critical thickness (~30nm) to prevent formation of further dislocations; this is in contrast to growing a layer much thicker than the critical thickness to likewise annihilate dislocations (Ueno’JP para. [0039-0040]; Ueno’010 para. [0058-0059]).  The different bandgap due to different Al compositions likewise serve to suppress diffusion current (Ueno’JP para. [0031-0033] & [0039]; Ueno’010 para. [0050-0052] & para. [0058]).  
Ueno’JP appears not to explicitly disclose that x(i) layers have non-zero x(i), and that the thickness of said layers tx(i)>=200nm.
Edirisooriya discloses in Fig. 1a similar stacked AlInSb alternating buffer layers for similar defect reduction which has non-zero Al composition for both the layers and interlayers.
As the aluminum composition of both the layers and interlayers of the n-type first layer are result-effective variables affecting lattice matching and bandgap determining defects and carrier diffusion, as well as the optical absorption/emission properties of the same composition absorption layer 105, and with Edirisooriya providing non-zero Al composition in any layer, it would be obvious to use a non-zero Al composition in place of any number of InSb layers through routine experimentation to determine optimal device characteristics according to the teachings of Ueno’JP.  Additionally, as the thickness of said layers is not disclosed as critical in the Instant Application disclosure and Ueno discloses these layers as being of arbitrary thickness according to n-type layer thickness and cost, it would be obvious to determine the optimal thickness of these x(i) layers by routine experimentation.  As such x(i) for any of i = 1 to n is greater than zero, these thicknesses are >=200nm, and the claimed relations in claims 1-8 and 21 are satisfied.
Regarding claim 9, Ueno’JP therein discloses that the first conductivity is n type and the second conductivity is p type (see the rejection of claims 1-8 above).
Regarding claim 10, Ueno’JP therein discloses that the semiconductor substrate is a GaAs substrate (para. [0078]), and the first layer comprises a layer in contact with the GaAs substrate, wherein the layer is made of InSb (para. [0078]).
Regarding claim 12, Ueno’JP therein discloses that x(1) and x(2) satisfy the following relations:  0 < x(1) < 0.09, and 0 < x(2) < 0.09 (see the rejection of claims 1-8 above).
Regarding claim 15, Ueno’JP further discloses that ty(1) (20nm) is not more than 6 times a critical film thickness (para. [0050]).
Regarding claim 17, Ueno’JP as combined appears not to explicitly disclose that the light receiving layer has a line defect density of 3.0 x 108 [lines/cm2] or less.
Absent a showing of criticality with respect to line defect density (a result effective variable affecting resistivity and recombination), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the line defect density according by adjusting the layer composition and thicknesses according to the teachings of Ueno’JP and Edirisooriya (see e.g. Fig. 3 of Edirisooriya) through routine experimentation in order to achieve desired resistivity and sensitivity device characteristics.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno’JP in view of Edirisooriya, and further in view of Motokawa (JP 2017-015507).
Regarding claims 11 and 13, Ueno’JP as combined appears not to explicitly disclose that the light receiving layer contains AlzIn1-zSb (0 < z < 0.18 or  0 < z < 0.09).
Motokawa discloses a light receiving layer for an infrared sensor comprising AlzIn1-zSb (0.005 < z < 0.05). (Abstract, layer 13, Fig. 2).
It would have been obvious to use the light receiving layer of Motokawa in Ueno’JP as combined, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (See MPEP 2144.07).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno’JP in view of Edirisooriya, and further in view of Partin (US Patent No. 5,883,564).
Regarding claim 14, Ueno’JP as combined appears not to explicitly disclose that at least one of the layer containing AIx(1)ln1-x(1)Sb, the layer containing Aly(1)In1-y(1)Sb, or the layer containing AIx(2)ln1-x(2)Sb, further contains As at a proportion of 3 % or less with respect to all V group elements.
Absent a showing of criticality with respect to the As composition (a result effective variable controlling lattice constant and Bandgap, see Partin, Fig. 4), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the As composition through routine experimentation in order to achieve defect and diffusion characteristics controlled by the lattice constants and bandgaps per the teachings of Ueno’JP and Edirisooriya.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive.
The Applicant argues at the bottom of page 10 of the remarks with regard to claim 1 that, “Ueno’ JP teaches the alternately stacked InSb layer, which corresponds to the claimed layer containing Alx(2)In1-x(2)Sb, has a film thickness of 0.02 um (20 nm) which is significantly thinner and clearly falls outside of the claimed film thickness of tx(2) ≥ 200 nm...Ueno’JP further does not suggest film thicknesses satisfying the relations tx(1) ≥ 200 nm, ty(1) ≤ 200 nm, tx(2) ≥ 200 nm, and tx(2) > ty(1). Moreover, the optimized film thicknesses satisfying the relations tx(1) ≥ 200 nm, ty(1) ≤ 200 nm, tx(2) ≥ 200 nm, and tx(2) > ty(1) allow the Applicant’s layer containing Alx(1)In1-x(1)Sb and layer containing Alx(2)In1-x(2)Sb to sufficiently absorb misfit stress.  Ueno’ JP does not provide teachings which would have reasonably motivated one of ordinary skill in the art to increase the film thickness of its alternating InSb layer while keeping the film thicknesses of its InSb layer formed on the GaAs substrate and the alternating Al0.17In0.83Sb layer such that the relations tx(1) ≥ 200 nm, ty(1) ≤ 200 nm, tx(2) ≥ 200 nm, and tx(2) > ty(1) are satisfied…”
The argument is not persuasive.  Ueno’JP, teaches that the Al0.17In0.83Sb layers are kept at a sub-critical thickness to eliminate misfit dislocations by redirecting them into loops, whereas the intervening InSb layer thicknesses may be arbitrarily set according to desired total n-type layer width, and the super-critical layer thicknesses thereof also serve to annihilate misfit dislocations (Ueno’JP para. [0039-0040] & [0050]; Ueno’010 para. [0058-0059] & [0069]).  Moreover, the Instant Application disclosure provides no criticality for the thicknesses tx(i). 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891                                                                                                                                                                                                        

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891